 



Exhibit 10.6

     
(ALCOA LOGO) [g13051qg1305109.gif]
  Alcoa Flexible Packing, LLC

Alcoa Flexible Packaging, LLC
6603 West Broad St.
Richmond, VA 23230
Tel: xxxxxxxx
Fax: (703) 738-1699
1/28/2008
Amendment 4951
R. J. Reynolds Tobacco Company
Attn: Craig Demarest, Senior Director Procurement
401 North Main St.
Winston-Salem, NC 27102-2866
Fax: (336) 741-0974
     Re:     Notice of Appointment of Agent & Request for Consent
Dear Mr. Demarest:
     Subject to the consent of R. J. Reynolds Tobacco Company (“RJRT”), with
such consent to be evidenced by RJRT’s execution of this letter below, Alcoa
Flexible Packaging, LLC (“AFP”) shall nominate and appoint, effective January
___, 2008 and subject to the terms and conditions contained herein, Dominion
Packaging, Inc (“Dominion”) as AFP’s exclusive agent authorized to perform on
behalf of AFP all activities necessary or incident to AFP’s supply of inner
frame products to RJRT under the Supply Agreement by and between RJRT and AFP
dated May 2, 2005 (the “RJRT Supply Agreement”), including, but not limited to:
(i) manufacturing and delivering products to RJRT, (ii) managing and performing
AFP’s obligations thereunder and (iii) receiving payments thereunder on behalf
of AFP, in each case with respect to the supply of inner frame products (all
such activities and services to be performed by Dominion hereunder sometimes
collectively referred to herein as the “Agency Services”).
     AFP herein confirms to you that, pursuant to this agency appointment, all
acts and omissions of Dominion in connection with or relating to the performance
of the Agency Services shall be deemed to be the acts and omissions of AFP.
Notwithstanding anything to the contrary herein, Dominion shall not have the
authority to modify, assign or terminate the RJRT Supply Agreement or act as
AFP’s agent for any products other than inner frame products. AFP appoints
Dominion as its exclusive agent solely for all purposes related to inner frame
products under the RJRT Supply Agreement. This appointment runs concurrent with
the RJRT Supply Agreement. For the avoidance of doubt, AFP recognizes that it
retains responsibility for fulfilling all of AFP’s obligations under the RJRT
Supply Agreement whether such obligations are to be performed by Dominion or
AFP, and that AFP shall be responsible for all acts and omissions of Dominion in
connection with Dominion’s performance under the RJRT Supply Agreement.
     Without limiting the generality of the foregoing, AFP further acknowledges
and agrees that (i) Dominion, in acting as AFP’s agent hereunder, shall be
subject to all the obligations and requirements imposed or arising under the
RJRT Supply Agreement with respect to the supply of inner frame products and to
the other Agency Services to be performed, with such obligations and
requirements being the same that would apply to AFP if AFP, rather than
Dominion, were

 



--------------------------------------------------------------------------------



 



R.J. Reynolds Tobacco Company
1/23/2008
Page 2
supplying such products and performing such services, (ii) AFP shall, prior to
Dominion’s performance of any Agency Services, provide a copy of the RJRT Supply
Agreement to Dominion and advise Dominion of the foregoing and that Dominion
must comply with the obligations and requirements referred to in preceding
clause (i) just as if Dominion were a party to such agreement, except that,
notwithstanding anything herein to the contrary, Dominion shall not be a third
party beneficiary of the RJRT Supply Agreement or this letter, and (iii) AFP
shall be responsible for any breach by Dominion (whether due to negligence,
reckless or willful misconduct or otherwise) in any respect of such obligations
and requirements (including, without limitation, any breach of the
confidentiality obligations set forth in Article V of the RJRT Supply Agreement
or any breach of the warranties set forth in Article VI of the RJRT Supply
Agreement), with any such breach by Dominion (a) being subject to AFP’s
indemnity obligations as set forth in Article VI of the RJRT Supply Agreement,
and (b) affording RJRT the same rights and remedies available under the RJRT
Supply Agreement or otherwise to the same extent as if such breach were by AFP,
rather than Dominion (including, without limitation, the right afforded RJRT
under the RJRT Supply Agreement to terminate such agreement).
     In light of the foregoing, regarding inner frame products per the RJRT
Supply Agreement (except as otherwise noted herein), you should deal directly
with Dominion, unless and until notified in writing of a change by AFP. Your
principal contact at Dominion is Brett Hawkins / President / 804-536-8557 /
hawkinsb@dompkg.com. All such persons, including those subsequently nominated by
our agent, Dominion, are hereby deemed to be authorized to make decisions and
give instructions to you on behalf of AFP.
     In order for Dominion to successfully perform the Agency Services, Dominion
will need access to RJRT’s Confidential Information, as defined in the RJRT
Supply Agreement. AFP therefore desires to disclose to Dominion any and all of
RJRT’s Confidential Information, but only to the extent strictly necessary for
Dominion to perform as AFP’s agent as provided hereunder (it being acknowledged
and agreed by AFP that the disclosure of such information shall be subject to
the confidentiality provisions of Article V of the RJRT Supply Agreement).
     Please indicate your consent to the foregoing terms of this letter by
signing this letter agreement in the space indicated below, and returning it to
Andy Starr by January ___, 2008 as follows:
Andy Starr
Alcoa Flexible Packaging, LLC
8960 Championship Drive
Davison, MI 48423
Fax: 866-699-1239
     Except as otherwise expressly provided herein, the RJRT Supply Agreement
remains unmodified and in full force and effect.

 



--------------------------------------------------------------------------------



 



R.J. Reynolds Tobacco Company
1/23/2008
Page 3
     Please contact Andy Starr should you have any questions concerning the
above. Thank you for your co-operation and timely attention to this matter.

         
 
  Yours very truly,
 
       
 
  Alcoa Flexible Packaging, LLC
 
       
 
  By:   /s/ Andrew M. Starr
 
       
 
       
 
  Name:   Andrew Starr
 
       
 
       
 
  Title:   Director — Sales & Marketing
 
       
 
       
 
  CONSENT ACKNOWLEDGED:
 
       
 
  R. J. Reynolds Tobacco Company
 
       
 
  By:   /s/ Timothy G. Martin
 
       
 
       
 
  Name:   Timothy G. Martin
 
       
 
       
 
  Title:   SVP — Supply Chain Management
 
       

     
cc:
   
 
  R. J. Reynolds Tobacco Company, 401 North Main St., Winston-Salem, NC
27102-2866,
Fax: (336) 741-2998, Attn: General Counsel

 